Citation Nr: 1534141	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back condition and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), that declined to reopen the Veteran's claim for service connection for a back condition.  In a June 2012 statement of the case the RO denied the claim on the merits. 

The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In April 2015 the Board remanded the issue on appeal for a Board hearing.  In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's claim for service connection for a back condition; the Veteran did not appeal or submit new and material evidence during the appeal period.

2.  The most probative evidence of record indicates that the Veteran's low back disability is not related to service.

CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has been submitted and the Veteran's claim of entitlement to service connection for a back condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The requirements for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in April 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	A. New and Material Evidence

The Veteran's most recent claim for service connection for a back condition was denied in an April 2002 rating decision.  The Veteran did not appeal the rating decision, nor did he submit relevant evidence within one year of that decision, therefore the decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist. Id. 

VA must review all of the evidence submitted since the last final rating decision  to determine whether the claims may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the April 2002 rating decision included STRs.  Service connection was denied in that rating decision because there was no evidence showing that the Veteran had a back condition related to service.

The evidence received since the April 2002 rating decision includes private treatment records, VA treatment records, two VA examination reports, and hearing testimony.  Duplicate copies of the Veteran's STRs were also submitted.

During his hearing, the Veteran testified as to the specifics of his in-service injury.  Additionally, medical evidence was submitted noting the Veteran likely had a pre-existing injury prior to his 1992 work-related injury.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  

Accordingly, the Board finds some of the evidence submitted since the last prior denial is both new and material, and the claim for service connection for a back condition is reopened.

	B. Service Connection

Service connection may be established for a disability resulting from disease         or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.        § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran contends that he developed a low back condition during his active service, resulting in his currently diagnosed degenerative disc disease of the lumbar spine.  Specifically, he reported at his June 2015 hearing that a heavy piece fell when he was working in an airplane and that when he attempted to catch it, the weight of it dragged him several feet to the ground, injuring his back.

As an initial matter, the Board notes that during the pendency of this appeal, including on VA examination, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether this condition is related to service.

The Veteran's STRs indicate that he reported back pain several times and was diagnosed with lumbar strain in July 1971.  Thereafter, in August 1971, x-rays of the Veteran's lumbar spine were noted as being normal.  Additionally, the Veteran's spine was noted as normal in his December 1973 separation examination.

According to the medical evidence of record, the first treatment for back pain following service was in January 1992 following a workplace injury.  

As there is no competent evidence of arthritis of the lumbar spine in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

In May 2012 the Veteran was afforded a VA QTC (contract) examination in connection with his claim for service connection.  Following a review of the record and examination of the Veteran, the examiner concluded that the Veteran's currently diagnosed back disability is not related to his military service.  In support of the opinion, the examiner noted that while the Veteran injured his back in-service in 1971, his exit examination in December 1973 and other service treatment records indicated that the back injury was a stable back strain/sprain.  Moreover, the examiner noted that the Veteran had a post-service injury to his back in January 1992, resulting in intervertebral disc disease and that the Veteran's in-service back injury was an acute sprain/strain that resolved itself.  The examiner further opined that the Veteran's arthritis was age related but could have been exacerbated by the 1992 soft tissue injury.

The Veteran was afforded another VA examination in February 2013.  Following       a review of the record and examination of the Veteran, the 2013 examiner also concluded that the Veteran's currently diagnosed back disability is not related to his military service.  The examiner noted that there is no evidence of any treatment for a back disability between 1973 and 1992.  Moreover, the examiner also acknowledged the Veteran's post-service workplace injury to his back.  Furthermore, the examiner discussed the various imaging studies performed on the Veteran's spine and noted that the August 1971 x-rays obtained during the Veteran's service showed no significant degenerative disc disease at that time, indicating that his military back injury was       a muscle sprain/strain which are not chronic in nature and resolve over time.  Thereafter, the examiner noted that MRI images obtained in August 1992 revealed significant worsening compared to those obtained just four months prior in April 1992.  Ultimately, the examiner stated that "[g]iven the lack of radiological evidence of [degenerative disc disease] while in the military[,] the lack of medical visits from 1973-1992[,] and the appearance of [degenerative disc disease] in the early 1990's, it is less likely than not that the Veteran's current back condition is due to his military service."

The Board notes that in addition to the VA medical opinions of record, a January 2000 opinion regarding whether the Veteran's back condition was caused by his workplace injury is also of record.  That examiner opined that the Veteran's  January 1992 workplace injury "appears to have been ... a lumbosacral spine   strain and sprain ... superimposed on preexistent degenerative abnormalities of    the lumbosacral spine."  

After review of the record, the Board finds that the most probative evidence indicates that the Veteran's currently diagnosed back disability is not related to service.  

The Board finds that the opinion of the 2013 VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, the opinion is supported by the 2012 examiner's opinion that the Veteran's degenerative disc disease is related to age.  

There is no medical opinion of record linking the current condition to service.  In this regard, while the January 2000 private examiner opined that the Veteran had a back disability prior to his 1992 workplace injury, that examiner did not link any possible pre-existing back disability to service.  Thus, the Board affords the January 2000 opinion little, if any, probative weight regarding the likely relationship between the Veteran's current back disability and his service. 

While the Veteran contends that his back disability is related to service, the diagnosis of degenerative disc disease and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion    on the onset and etiology of his back disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed degenerative disc disease is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the opinion of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In summary, the most probative evidence is against a finding that the Veteran's current back condition is related to service or that arthritis arose within one year following discharge from service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a low back disability is denied.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 
the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence having been submitted, the claim for service connection for a back condition is reopened, and to that extent only, the appeal is granted.

Service connection for a back condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


